Citation Nr: 1136707	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION


The Veteran had active military service from October 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2011, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is related to active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records are absent complaints, findings or diagnoses of tinnitus during service.  In addition, the Veteran does not report continuity of post-service symptoms.  In fact, at the May 2008 VA examination, the Veteran reported tinnitus noted about one year before; and at the February 2011 travel board hearing, the Veteran testified that the tinnitus started a few years before.  

The Board notes, however, that the Veteran's reports of exposure to noise during service are competent and credible.  His DD Form 214N indicates that the related civilian occupation was in air transportation.  Thus, it is reasonable to believe that the Veteran was exposed to noise from airplanes on the flight line.  As such, exposure to acoustic trauma in service is conceded.  

At the May 2008 VA examination, the Veteran reported military noise exposure without hearing protection as a flight line worker and post-service occupation noise exposure with hearing protection as a factory worker but no pre-service noise exposure or any hearing difficulty and no recreational or leisure noise exposure.  The Veteran reported a history of recurrent tinnitus.  

Physical examination demonstrated normal external and middle ear status, no evidence of hearing loss exaggeration or test falsifications, good interest consistency and reliability, no significant hearing loss asymmetry.  There was also no post-auricular scar tissue, no skin cancers noted upon each pinnae, normal appearing tympanic membranes with normal ear drum landmarks bilaterally, and clear and open external auditory ear canals bilateral.  Acoustic reflexes were present at 500, 1000, 2000, and 4000 Hertz, and there was no acoustic reflex decay at 500 or 1000 Hertz.  Tinnitus matching was not typical of noise-induced pathologic tinnitus bilaterally and there was reverse residual inhibition which was typical of feigned tinnitus aurium.

Audiometric examination demonstrated pure tone thresholds for 500, 1000, 2000, 3000, and 4000 Hertz between 15 dB and 25 dB with average of 18.75 dB in the right ear and between 10 dB and 25 dB and average of 16.25 dB in the left ear as well as speech recognition of 96 percent bilaterally.   

Diagnosis was normal hearing bilaterally.  The examiner noted that tinnitus was periodic and of normal occurrence bilaterally.  The examiner noted the difference between normal transient ear noise and pathological tinnitus and noted that it had been suggested that tinnitus is ear noise that lasts at least 5 minutes or that the noise must last at least 5 minutes and occur at least two times per week.    

In September 2008, the Veteran submitted a private audiometric examination report by H.A. Cox, MS CCC-A, (FL AU 394) which showed pure tone thresholds for 500, 1000, 2000, 3000, and 4000 Hertz between 20 dB and 50 dB with average of 20 dB in the right ear and between 15 dB and 45 dB and average of 16 dB in the left ear as well as speech recognition of 92 percent in the right ear and 96 percent in the left ear.  Results and comments section noted mild/moderate high frequency sensorineural hearing loss both ears.  

In a September 2008 letter, Dr. Dolgin stated, "I have evaluated this patient in regards to noise induced hearing loss while in active military service.  After a thorough ear, nose and throat examination, as well as a thorough review of the patient's audiogram, I have determined that the patient has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service. ..."   

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has hearing loss and tinnitus related to his military service, and more specifically to acoustic trauma during service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has hearing loss and tinnitus related to his active military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


